t c memo united_states tax_court john h nix iii petitioner v commissioner of internal revenue respondent docket nos filed date john h nix iii pro_se randall b childs and robert walter dillard for respondent memorandum findings_of_fact and opinion paris judge on date respondent issued to petitioner a notice_of_deficiency which determined a federal_income_tax deficiency of dollar_figure and the following additions to tax for tax_year dollar_figure under section f dollar_figure under sec_6651 and dollar_figure under sec_6654 on date respondent issued to petitioner a second notice_of_deficiency that determined a federal_income_tax deficiency of dollar_figure and the following additions to tax for tax_year dollar_figure under sec_6651 dollar_figure under sec_6651 and dollar_figure under sec_6654 petitioner timely filed petitions with this court for tax years and on march and date respectively on date these cases were consolidated for the purpose of trial briefing and opinion after concessions by the parties the issues for determination are whether petitioner failed to report income in the amounts respondent determined including miscellaneous dividends and capital_gain income for tax years and whether petitioner is liable for an addition_to_tax under sec_6651 for fraudulent_failure_to_file for tax years and whether petitioner is liable for an addition_to_tax under sec_6651 for failure to timely pay income_tax for tax years and whether petitioner is liable for an 1all section references are to the internal_revenue_code in effect for the years at issue and all rule references are to the tax_court rule_of practice and procedure unless otherwise indicated 2petitioner previously filed his and tax returns with a filing_status of single petitioner has conceded among other things that he was married during and and should have used a filing_status of married_filing_separately addition_to_tax under sec_6654 for failure to make estimated_tax payments for tax years and whether if petitioner is not liable under sec_6651 petitioner is liable for a fraud_penalty under sec_6663 or an accuracy- related penalty for negligence under sec_6662 for tax years and and whether petitioner is liable for a penalty under sec_6673 findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits received in evidence are incorporated herein by this reference petitioner resided in florida at the time his petitions were filed beginning in date petitioner began working for and receiving compensation from t-mobile usa t-mobile in tax_year petitioner submitted to t-mobile a form_w-4 employee’s withholding allowance certificate claiming he was exempt from federal tax at the end of tax_year t-mobile issued to petitioner a form_w-2 wage and tax statement form_w-2 the form_w-2 showed wages of dollar_figure and withholding of dollar_figure for federal_income_tax dollar_figure for social_security_tax and dollar_figure for medicare_tax petitioner filed a federal_income_tax return for tax_year on date claiming single filing_status and a refund of dollar_figure petitioner reported that he had zero taxable_income and zero tax_liability for tax_year petitioner submitted with his tax_return a self-prepared form_4852 substitute for form_w-2 wage and tax statement or form 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing zero wages and withholdings of dollar_figure for federal_income_tax dollar_figure for social_security_tax and dollar_figure for medicare_tax in petitioner again completed and submitted a form_w-4 to t-mobile in which he claimed to be exempt from federal_income_tax at the end of tax_year t-mobile again issued to petitioner a form_w-2 form_w-2 the form_w-2 showed wages of dollar_figure and withholding of zero for federal_income_tax dollar_figure for social_security_tax and dollar_figure for medicare_tax petitioner filed a federal_income_tax return for tax_year on date claiming single filing_status and a refund of dollar_figure petitioner again reported that he had zero taxable_income and zero tax_liability for tax_year petitioner attached to his federal_income_tax return another self-prepared form_4852 showing zero wages with withholdings of dollar_figure for state_income_tax dollar_figure for social_security_tax and dollar_figure for medicare_tax on date petitioner filed form 1040x amended u s individual_income_tax_return for tax_year reflecting a change in filing_status from single to married_filing_separately petitioner again reported that he had zero taxable_income and that he was entitled to a refund of dollar_figure petitioner again attached to his amended_return a self-prepared form_w-2 in which he claimed he had zero taxable_income and withholdings of dollar_figure for state_income_tax dollar_figure for social_security_tax and dollar_figure for medicare_tax on date respondent prepared a substitute for return on behalf of petitioner under sec_6020 stating that for tax_year petitioner received dollar_figure in wages dollar_figure in qualified dividends and dollar_figure in capital_gain income on date respondent prepared a substitute for return on behalf of petitioner under sec_6020 stating that for tax_year petitioner received dollar_figure in wages and dollar_figure in dividends these substitutes for returns each consisted of a form_4549 income_tax examination changes a form 886-a explanation of items and a form sec_6020 certification opinion i unreported income sec_61 defines gross_income as all income from whatever source derived including c ompensation for services including fees commissions fringe_benefits and similar items wages and salaries are compensation_for services that are includible in gross_income see sec_1_61-2 income_tax regs additionally both dividends and gain realized on the sale_or_exchange of property are includible in gross_income sec_1_61-6 sec_1_61-9 income_tax regs ordinarily the commissioner’s determination of tax_liability is presumed correct rule a 290_us_111 see 324_f3d_1289 11th cir aff’g tcmemo_2001_43 however when a case involves unreported income the u s court_of_appeals for the eleventh circuit to which these cases would be appealable absent a stipulation to the contrary has held that the commissioner’s determination of unreported income is entitled to a presumption of correctness only if the determination is supported by a minimal evidentiary foundation linking the taxpayer to an income- producing activity 994_f2d_1542 11th cir aff’g tcmemo_1991_636 once the commissioner produces evidence linking the taxpayer to an income-producing activity the presumption of correctness applies and the burden of production shifts to the taxpayer to rebut that presumption by establishing that the commissioner’s determination is arbitrary or erroneous id the record establishes and petitioner has conceded that he received payments as reported by t-mobile on forms w-2 for the years at issue the court concludes that respondent has laid the requisite minimal evidentiary foundation for the contested unreported income and that respondent’s determinations are entitled to the presumption of correctness petitioner argues that the compensation amounts he received are not wages and that the term wage is undefined and thus has no force or effect of law the relevant code section for the computation of taxable_income is sec_61 which does not use the word wages but instead defines gross_income as all income from whatever source derived including compensation_for services sec_61 136_tc_498 petitioner’s argument resembles others which have been deemed frivolous by this court and the u s court_of_appeals for the eleventh circuit see 136_tc_498 see also 419_fedappx_958 11th cir 833_f2d_1538 11th cir petitioner admitted at trial to receiving compensation_for services he provided to his employer t-mobile in tax years and petitioner’s own statement falls within the definition of gross_income under sec_61 petitioner has failed to provide any credible_evidence or sound reasoning as to why his compensation from t-mobile is not taxable_income in addition petitioner has failed to dispute at all respondent’s determination that he received dollar_figure of dividend income for tax_year dollar_figure of capital_gain for tax_year and dollar_figure of dividend income for tax_year accordingly respondent’s determinations with respect to petitioner’s unreported income for tax years and are sustained ii sec_6651 addition_to_tax respondent determined that petitioner was liable for a sec_6651 addition_to_tax for fraudulently failing to timely file his and federal_income_tax returns respondent must establish by clear_and_convincing evidence that petitioner’s failure to timely file was an intentional attempt to evade tax believed to be owing see sec_7454 rule b 102_tc_632 herrington v commissioner tcmemo_2011_73 sec_6651 imposes an addition_to_tax for failure to timely file a federal_income_tax return sec_6651 provides that the sec_6651 addition_to_tax shall be increased to of the tax required to be shown on the return for each month or fraction thereof for which there is a failure_to_file a return up to in the aggregate where such failure to timely file is fraudulent fraud is established by proving that a taxpayer intended to evade tax believed to be owing by conduct intended to conceal mislead or otherwise prevent the collection of tax clayton v commissioner t c pincite fraud consists of two elements the existence of an underpayment and fraudulent intent with respect to some portion of the underpayment 39_f3d_658 6th cir aff’g 99_tc_370 and tcmemo_1992_616 96_tc_858 aff’d 959_f2d_16 2d cir respondent bears the burden of proving fraud by clear_and_convincing evidence see sec_7454 rule b the first element of fraud has been satisfied in this case respondent has presented clear_and_convincing evidence through petitioner’s own admissions that petitioner had unreported income for the years at issue which would result in an underpayment petitioner has failed to submit any evidence which would overcome respondent’s showing the existence of the second element fraudulent intent is determined by looking at the entire record and petitioner’s conduct see garavaglia v commissioner tcmemo_2011_228 barrow v commissioner tcmemo_2008_264 fraud is never presumed and must be proven by independent evidence 55_tc_85 lain v commissioner tcmemo_2012_99 in determining whether there was fraudulent intent the court will look at a nonexclusive list of factors or badges_of_fraud 796_f2d_303 9th cir aff’g tcmemo_1984_601 99_tc_202 91_tc_874 these factors include failing to file income_tax returns understating income failing to maintain adequate_records concealing income or assets failing to cooperate with tax authorities asserting frivolous arguments and objections to the tax laws lack of credibility in testimony and failing to make estimated_tax payments niedringhaus v commissioner t c pincite while no single factor is determinative for establishing fraud the existence of several badges_of_fraud may constitute compelling circumstantial evidence of fraud bradford v commissioner f 2d pincite rossman v commissioner tcmemo_2006_128 petitioner’s behavior exhibits many of the badges listed above first petitioner failed to file valid federal_income_tax returns for the years at issue in order to be considered a valid tax_return a document must meet the following four requirements there must be sufficient data to calculate a tax_liability the document must purport to be a return there must be an honest and reasonable attempt to satisfy the requirements of the tax law and the taxpayer must execute the return under penalties of perjury 82_tc_766 aff’d 793_f2d_139 6th cir applying the test in beard the court has consistently held that a form_1040 u s individual_income_tax_return with zeros on every income line is devoid of financial data and is therefore not a valid_return see eg 120_tc_163 mooney v commissioner tcmemo_2011_35 turner v commissioner tcmemo_2004_251 petitioner’s returns for the years at issue reported zeros on every income line accordingly the returns petitioner submitted were not valid petitioner also filed false forms w-4 with his employer in which he claimed that he was not subject_to federal_income_tax it has been held that filing a false form_w-4 is circumstantial evidence of fraud mooney v commissioner tcmemo_2011_35 teeters v commissioner tcmemo_2010_244 holding that when the commissioner has shown substantial amounts of unreported income on which the withholding has been reduced by submission of a false form_w-4 fraud has been established by clear_and_convincing evidence additionally petitioner filed his and tax returns with the filing_status of single evidence of fraud may exist where a taxpayer knowingly files a federal_income_tax return with the wrong filing_status duncan v commissioner tcmemo_2003_156 petitioner was in fact married during tax years and and knowingly selected single filing_status although petitioner did correct his filing_status on a 1040x for tax_year he did not file the amended_return until date in addition to the indicia discussed above petitioner also failed to make estimated_tax payments for the years at issue failed to maintain adequate_records of his income and expenses and advanced many arguments that this court has deemed frivolous the court concludes that the record demonstrates by clear_and_convincing evidence that petitioner’s failure_to_file timely tax returns was fraudulent petitioner is therefore liable for the addition_to_tax under sec_6651 for tax years and since petitioner is liable under sec_6651 there is no need to discuss respondent’s alternative additional penalties under sec_6663 and sec_6662 determined in the notices of deficiency iii sec_6651 addition_to_tax respondent determined that petitioner is liable for additions to tax under sec_6651 for failure to timely pay his and taxes sec_6651 provides for an addition_to_tax of per month up to for failure to pay the amounts shown on the return unless it is shown that the failure is due to reasonable_cause and not due to willful neglect respondent must produce sufficient evidence that petitioner filed returns showing tax_liability for the years at issue see 127_tc_200 aff’d 521_f3d_1289 10th cir a return prepared by the commissioner in accordance with sec_6020 is treated as the return filed by the taxpayer for the purpose of determining the amount of the addition under sec_6651 sec_6651 wheeler v commissioner t c pincite glover v commissioner tcmemo_2010_228 respondent has the burden of proving that substitutes for returns satisfying the requirements of sec_6020 were submitted see cabirac v commissioner t c pincite gleason v commissioner tcmemo_2011_154 a return for sec_6020 purposes must be subscribed it must contain sufficient information from which to compute the taxpayer’s tax_liability and the return form and any attachments must purport to be a return spurlock v commissioner tcmemo_2003_124 the court has held that the requirements stated in spurlock have been met where the substitutes for returns consist of forms 4549-a forms 886-a and forms and the forms contain the taxpayer’s name and social_security_number and sufficient information to compute a tax_liability gleason v commissioner tcmemo_2011_154 respondent’s substitutes for returns included forms 4549-a forms 886-a and forms furthermore they contained petitioner’s name and social_security_number and sufficient information upon which to compute a tax_liability accordingly respondent’s substitutes for returns constitute valid sec_6020 returns deemed to have been filed by petitioner for the purposes of sec_6651 petitioner did not pay any of his tax_liabilities for tax years and petitioner has failed to present any evidence that would establish that his failure to pay was due to reasonable_cause and instead he has sought to rely solely on unreasonable and unsupportable arguments accordingly petitioner is liable for the addition_to_tax under sec_6651 for tax years and iv sec_6654 addition_to_tax sec_6654 imposes an addition_to_tax for a taxpayer’s failure to pay estimated income_tax the addition_to_tax is calculated with reference to four installment payments each equal to of the required_annual_payment sec_6654 d a the annual payment is the lesser_of of the tax_shown_on_the_return for the taxable_year or if no return is filed of the tax for such year or of the tax shown on the taxpayer’s return for the preceding taxable_year sec_6654 option does not apply where a taxpayer has not filed a return_for_the_preceding_taxable_year sec_6654 for the tax years at issue respondent introduced evidence to prove that petitioner had federal_income_tax liabilities that petitioner was required to file federal_income_tax returns that petitioner did not file valid federal_income_tax returns for the tax years at issue and that petitioner did not make any estimated_tax payments therefore respondent met his burden under sec_7491 to show that for each tax_year at issue petitioner had a required_annual_payment under sec_6654 but did not make any estimated_tax payments petitioner had taxable_income for the years at issue additionally petitioner was forestalled from calculating estimated_tax payments for tax_year using the tax shown on hi sec_2002 return because he failed to file a valid_return for tax_year petitioner stipulated that he did not make any estimated_tax payments for tax years and in his filings with the court petitioner did not allege that any of the statutory exemptions under sec_6654 applies petitioner is therefore liable for the sec_6654 additions to tax 3petitioner’s tax_return for tax_year also contained zeros for all income items and was therefore invalid for the reasons previously discussed with respect to tax years and v sec_6673 penalty sec_6673 allows the court to impose a penalty payable to the united_states and not in excess of dollar_figure whenever it appears that the proceedings before it have been instituted or maintained by the taxpayer primarily for delay the taxpayer’s position in such proceedings is frivolous or groundless or the taxpayer unreasonably failed to pursue available administrative remedies respondent has moved for imposition of this penalty because of petitioner’s lack of cooperation and his numerous frivolous filings with the court petitioner should be warned that while the court will refrain from imposing such a penalty at this time severe penalties may be imposed in the future if he continues to advance frivolous arguments accordingly respondent’s motion to impose a penalty under sec_6673 will be denied the court has considered all of the parties’ arguments and to the extent not addressed herein concludes they are moot irrelevant or without merit to reflect the foregoing an appropriate order will be issued and decisions will be entered under rule
